DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 8,725,935) and further in view of Boybat Kara et al. (US 2019/0122105).
Consider claim 1, Huang et al. describes a system that uses SLC and MLC cell elements and folds host data and updated host data from SLC to MLC memory. But, Huang et al. does not explicitly state that the host data is related to deep learning neural network data. Boybat Kara et al. is directed to the updating and storage of data related to deep learning neural network training. The examiner will use this combination of references to reject the claim language, while providing motivation for the combination at the end.
Huang et al. in view of Boybat Kara et al. discloses an apparatus comprising: non-volatile memory (NVM) NAND elements formed in a memory array including one or more memory dies, the NVM NAND elements including single-bit-per-cell elements and multiple- bit-per-cell elements; a neural network processing component formed on or in at least one memory die of the memory array and coupled to the NVM NAND elements, the neural network computing component configured to perform neural network operations; and an on-chip copy with update component formed on or in the at least one memory die and configured to perform an on-chip copy of synaptic weights stored in the NVM NAND elements, wherein the on-chip copy with update component is further configured to perform a fold operation in which the synaptic weights are read from a plurality of the single-bit-per-cell elements of the memory array, are updated in a neural network computing operation using the neural network computing component, and are folded into at least one of the multiple-bit-per-cell elements of the memory array (Huang et al.: abstract, Fig. 1, 4A, 4B and 8, Col. 3 lines 37-40, Col. 5 lines 42-53, Col. 7-8 lines 65-19, Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, Huang et al. teaches folding host data/updated data from SLC to MLC in a memory array. Where the flash memory can be embedded within the host. Boybat Kara et al.: abstract, [0003], [0004], [0006], [0007], teaches training neural networks using synaptic weights and updating those weights in memory.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Huang et al. reference to have the host data be neural network training data because trained neural networks/machine learning have advantages in processing and modeling non-linear complex relationships, forecasting problems, increases a systems accuracy, automation, performance and efficiency.
Consider claim 2, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 1, wherein the neural network computing component is a backpropagation component and wherein the on-chip copy with update component is configured to update the synaptic weights during the on-chip fold operation using the backpropagation component (Huang et al.: abstract, Fig. 1 and 8, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, Huang et al. teaches the memory folding. Boybat Kara et al.: abstract, [0003], [0004], [0006], [0007], teaches training neural networks using synaptic weights and updating those weights in memory using backpropagation.).
Consider claim 3, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 2, wherein the backpropagation component comprises: a synaptic weight determination circuit and a synaptic weight update circuit (Boybat Kara et al.: abstract, [0003], [0004], [0006], [0007], backpropagation is used in part to determine new synapse weights and update them).
Consider claim 4, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 1, wherein the on-chip copy and update component is an extra-array processing component formed on or in the at least one memory die (Huang et al.: abstract, Fig. 1 and 8, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, data is both updated and folded.).
Consider claim 6, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 1, herein the multiple-bit-per-cell elements comprise at least one of triple-level cell (TLC) elements and quad-level cell (QLC) elements (Huang et al.: abstract, Fig. 1 and 8, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, SLC and TLC are both described in detail, QLC is also mentioned.).
Consider claim 7, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 6, wherein the on-chip copy with update component is further configured to perform the fold operation by consolidating synaptic weights stored in 3*N SLC elements into modified synaptic weights stored in N TLC elements (Huang et al.: abstract, Fig. 1 and 8, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, a fold operation using 3-bit MLC is disclosed.).
Consider claim 8, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 6, wherein the on-chip copy with update component is further configured to perform the fold operation by consolidating synaptic weights stored in 4*N SLC elements into modified synaptic weights stored in N QLC elements (Huang et al.: abstract, Fig. 1 and 8, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, a fold operation using 4-bit MLC is disclosed.).
Consider claim 9, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 1, wherein the at least one memory die is configured to store the synaptic weights within a plurality of NAND word lines, and wherein the neural network computing component is further configured to sense the synaptic weights in parallel from the NAND word lines and perform a plurality of the neural network operations in parallel using the synaptic weights elements (Huang et al.: abstract, Fig. 30A and B, Col. 2 lines 64-66, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, Boybat Kara et al.: abstract, [0003], [0004], [0006], [0007], synaptic weights can be updated and folded in parallel. Updating a folding synaptic weights is considered a plurality of neural network operations.).
Consider claim 10, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 1, wherein both the single-bit-per-cell elements and the multiple-bit-per-cell elements are formed on a same die within the memory array elements (Huang et al.: abstract, Fig. 20, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, both elements can be on a same die).
Consider claim 17, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 1, wherein the on-chip copy with update component is further configured to: receive a physical block identifier from an external device that identifies a source block within the memory array that corresponds to the single-bit-per-cell elements; read the synaptic weights from the single-bit-per-cell elements of the source block of the memory array identified by the physical block identifier received from the external device; update the synaptic weights of the source block using the neural network computing component that performs the neural network computing operation; fold updated synaptic weights into multiple-bit-per-cell elements of a target block of the memory array that corresponds to an updated physical block identifier (Huang et al.: abstract, Fig. 1, 4A, 4B and 8, Col. 3 lines 37-40, Col. 5 lines 42-53, Col. 7-8 lines 65-19, Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, Huang et al. teaches folding host data/updated data is initially stored in SLC memory then later accessed and folds the data into MLC memory. Where the flash memory can be embedded within the host. The claims don’t state what the external device is external too. The host, flash memory, processor, co-processor, ram, ext. are all considered external to each other. Huang et al. tracks memory locations and where data is stored. Any component such as Boybat Kara et al.: abstract, [0003], [0004], [0006], [0007], teaches training neural networks using synaptic weights and updating those weights in memory.).
As for the limitation: “send a command completion response to the external device that notifies the external device that the neural network computing operation has completed and provides the updated physical block identifier of one or more synaptic weights that have been changed by the on-chip copy with update component”. Huang et al. in view of Boybat Kara et al. do not explicitly disclose that a completion response is sent to indicated that the fold operation is complete, however completion responses are well-known in the art and therefore the examiner is taking official notice to this feature.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the utilize a completion response in the system of Huang et al. in view of Boybat Kara et al., because completion responses/acknowledgements allow for a system to know that an operation has been completed successfully, therefore improving system integrity and function and as a consequence reducing errors and malfunctions.
Claims 11-16 and 18 are the method claims of system claims 1, 6-10 and 17 and are rejected in the same manner using the same rationale.
Claim 19 and 20 are the apparatus claims to the system claims 1 and 17 above and are rejected in the same manner using the same rationale.

Response to Arguments
Applicant's arguments filed 12/6/2022 have been fully considered but they are not persuasive. The applicant first argues that Huang et al. does not teach to update data using a computing component formed on or in at least one memory die of a memory array. However, as explained in the rejection of claim 1 above, Huang et al. discloses that the memory system is embedded and that the memory system including flash memory can be embedded on the host (Huang et al.: Col. 3 lines 37-40 and Col. 7-8 lines 65-19).
Further, the applicant argues that the combination of references isn’t proper because the type of memory used in Boybat Kara et al. is not compatible with the NAND memory used in Huang et al. However, the examiner did not incorporate the structure of the Boybat Kara et al. reference into the Huang et al. reference, but rather for the host data be neural network training data because trained neural networks/machine learning have advantages in processing and modeling non-linear complex relationships, forecasting problems, increases a systems accuracy, automation, performance and efficiency. In other words, the examiner is taking the concept that the host data of Huang et al. can be neural network training data and not that the two structures of the references are combined.
The new claims are addressed in the appropriate sections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136